CM/ECF - U.S. District Court for the Northern District of Mississippi      https://ecf.msnd.uscourts.gov/cgi-bin/DktRpt.pl?865665348744419-L_1_0-1
                      Case 1:06-cv-00433-HSO-RHW Document 1432-1 Filed 11/13/18 Page 1 of 3
                                                                                                                              CLOSED

                                                   U.S. District Court
                                    Northern District of Mississippi (Oxford Division)
                                   CIVIL DOCKET FOR CASE #: 3:18-mc-00022-JMV


          United States of America ex rel. et al v. State Farm Fire &                   Date Filed: 10/24/2018
          Casualty Company                                                              Date Terminated: 11/08/2018
          Assigned to: Magistrate Judge Jane M. Virden                                  Nature of Suit: 890 Other Statutory
          Cause: Motion to Quash                                                        Actions
                                                                                        Jurisdiction: Federal Question
          In Re
          Cori Rigsby                                                   represented by Cecil Maison Heidelberg
                                                                                       WATSON HEIDELBERG JONES, PLLC
                                                                                       2829 Lakeland Drive
                                                                                       Suite 1502
                                                                                       Flowood, MS 39225-3546
                                                                                       601-
                                                                                       Email: mheidelberg@whjpllc.com
                                                                                       LEAD ATTORNEY
                                                                                       ATTORNEY TO BE NOTICED

                                                                                        Chadwick Mitchell Welch
                                                                                        WEISBROD MATTEIS & COPLEY
                                                                                        PLLC
                                                                                        1022 Highland Colony Parkway
                                                                                        Suite 203
                                                                                        Ridgeland, MS 39157
                                                                                        703-989-2829
                                                                                        Email: cwelch@wmclaw.com
                                                                                        LEAD ATTORNEY
                                                                                        ATTORNEY TO BE NOTICED

                                                                                        Virginia (Ginny) Y. (Kennedy) Deliman
                                                                                        WATSON HEIDELBERG PLLC
                                                                                        P.O. Box 23546
                                                                                        29829 Lakeland Drive, Suite 1502
                                                                                        Flowood, MS 39232
                                                                                        601-503-1946
                                                                                        Fax: 601-932-4400
                                                                                        Email: cross@whjpllc.com
                                                                                        LEAD ATTORNEY
                                                                                        ATTORNEY TO BE NOTICED

          In Re
          Kerri Rigsby                                                  represented by Cecil Maison Heidelberg
                                                                                       (See above for address)



1 of 3                                                                                                                      11/14/2018, 10:54 AM
CM/ECF - U.S. District Court for the Northern District of Mississippi      https://ecf.msnd.uscourts.gov/cgi-bin/DktRpt.pl?865665348744419-L_1_0-1
                      Case 1:06-cv-00433-HSO-RHW Document 1432-1 Filed 11/13/18 Page 2 of 3

                                                                                        LEAD ATTORNEY
                                                                                        ATTORNEY TO BE NOTICED

                                                                                        Chadwick Mitchell Welch
                                                                                        (See above for address)
                                                                                        LEAD ATTORNEY
                                                                                        ATTORNEY TO BE NOTICED

                                                                                        Virginia (Ginny) Y. (Kennedy) Deliman
                                                                                        (See above for address)
                                                                                        LEAD ATTORNEY
                                                                                        ATTORNEY TO BE NOTICED

          Defendant
          State Farm Fire & Casualty Company                            represented by Benjamin M. Watson
                                                                                       BUTLER SNOW LLP
                                                                                       P. O. Box 6010
                                                                                       Ridgeland, MS 38157
                                                                                       (601) 948-5711
                                                                                       Email: ben.watson@butlersnow.com
                                                                                       LEAD ATTORNEY
                                                                                       ATTORNEY TO BE NOTICED


          Date Filed           #   Docket Text
          10/24/2018           1 MOTION to Quash by Cori Rigsby, Kerri Rigsby. (Attachments: # 1 Cover Letters)
                                 (tab)
          10/24/2018           2 GOOD FAITH CERTIFICATE re 1 MOTION to Quash. (tab)
          10/24/2018           3 MEMORANDUM IN SUPPORT re 1 MOTION to Quash filed by Cori Rigsby, Kerri
                                 Rigsby. (Attachments: # 1 Exhibit A, # 2 Exhibit B, # 3 Exhibit C, # 4 Exhibit D, # 5
                                 Exhibit E, # 6 Exhibit F, # 7 Exhibit G) (tab)
          10/31/2018           4 Joint MOTION to Amend/Correct 1 MOTION to Quash Briefing Schedule or for a
                                 Protective Order by Cori Rigsby, Kerri Rigsby, State Farm Fire & Casualty Company.
                                 (Watson, Benjamin)
          11/02/2018           5 ORDER TO SHOW CAUSE. Show Cause Response due by 12:00 PM on 11/7/2018.
                                 Signed by Magistrate Judge Jane M. Virden on 11/2/18. (ncb)
          11/07/2018           6 NOTICE by Benjamin M. Watson on behalf of State Farm Fire & Casualty Company re
                                 1 MOTION to Quash Notice of Consent to Transfer to Underlying Action Pursuant Fed.
                                 R. Civ. P. 45(f) (Attachments: # 1 Exhibit A, 11-06-2018 E-mail exchange between
                                 Watkins and Watson) (Watson, Benjamin)
          11/07/2018           7 RESPONSE TO ORDER TO SHOW CAUSE. (Attachments: # 1 Exhibit A,
                                 11-06-2018 E-mail exchange between Watkins and Watson, # 2 Exhibit B, 563 Order in
                                 Thomas C. McIntosh, et. al v. State Farm Fire & Cas. Co., et. al., No. 1:06cv1080-LTS-
                                 RHW, # 3 Exhibit C, 1194 Order in Thomas C. McIntosh, et. al v. State Farm Fire &
                                 Cas. Co., et. al., No. 1:06cv1080-LTS-RHW, # 4 Exhibit D, 1196 Order in Thomas C.
                                 McIntosh, et. al v. State Farm Fire & Cas. Co., et. al., No. 1:06cv1080-LTS-RHW, # 5



2 of 3                                                                                                                      11/14/2018, 10:54 AM
CM/ECF - U.S. District Court for the Northern District of Mississippi    https://ecf.msnd.uscourts.gov/cgi-bin/DktRpt.pl?865665348744419-L_1_0-1
                      Case 1:06-cv-00433-HSO-RHW Document 1432-1 Filed 11/13/18 Page 3 of 3

                                   Exhibit 1:06cv1080-LTS-RHW) (Watson, Benjamin)
          11/07/2018           8 MEMORANDUM IN SUPPORT re 7 Response to Order to Show Cause,, filed by State
                                 Farm Fire & Casualty Company. (Watson, Benjamin)
          11/07/2018           9 NOTICE by Cecil Maison Heidelberg on behalf of Cori Rigsby, Kerri Rigsby re 5
                                 Order to Show Cause "Response to the Court's Show Cause Order" (Heidelberg, Cecil)
          11/08/2018         10 ORDER TRANSFERRING MOTIONS AND CLOSING CASE. CASE CLOSED.
                                Signed by Magistrate Judge Jane M. Virden on 11/8/18. (jtm) (Entered: 11/13/2018)



                                                           PACER Service Center
                                                              Transaction Receipt
                                                                 11/14/2018 10:47:14
                                       PACER
                                                       ud1927:4275622:0 Client Code:
                                       Login:
                                                                         Search         3:18-mc-00022-
                                       Description:    Docket Report
                                                                         Criteria:      JMV
                                       Billable Pages: 2                 Cost:          0.20




3 of 3                                                                                                                    11/14/2018, 10:54 AM
